DETAILED ACTION
This Office Action is in response to Application filed December 21, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies a drawn to the embodiment shown in Fig. 1 of current application, claims 1-5, 8 and 10, in the reply filed on August 30, 2020 is acknowledged.  The Examiner notes that claim 9, which depends on claim 4, reciting an oxide layer or an oxynitride layer being disposed between the source electrode and the gate electrode in addition to the nitride layer selectively formed on the capping layer, and disposed between the source electrode and the drain electrode as recited in claim 4, is not directed to the elected embodiment shown in Fig. 1 of current application, because (a) the capping layer 106 in Fig. 1 of current application is the claimed capping layer, (b) the insulating film 110 in Fig. 1 of current application can be the claimed nitride layer as disclosed in paragraph [0058] of current application, (c) therefore, there is no oxide layer or oxynitride layer disposed between the source electrode and the gate electrode in addition to the claimed capping layer and the claimed nitride layer in Fig. 1 of current application, and (d) rather, the claimed oxide layer or oxynitride layer appears to be directed to the layer 212 in Fig. 10 of current application or the layer 331/332 in Fig. 15 of current application, neither of which is directed to the elected subspecies a.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether “a first lattice constant” and “a second lattice constant” in the limitation “a first lattice constant of the electron transit layer is greater than a second lattice constant of the electron supply layer in a direction parallel to a main surface of the electron transit layer” recited on lines 7-11 refer to, because (a) it is not clear whether “a first lattice constant” and “a second lattice constant” are actual lattice constants that can be measured, lattice constants of the electron transit layer and the electron supply layer in their respective nature states, or theoretical values of the lattice constants of the electron transit layer and the electron supply layer, (b) for example, claim 2 recites that the third lattice constant is derived from the composition of the electron supply layer, which appears to suggest that the claimed lattice constants including the first and second lattice constant may not be actual values of the lattice constants that can be measured, and (c) in addition, it is not clear whether “a first lattice constant” and “a second lattice constant” are single lattice constants of the electron transit layer and the electron supply layer, respectively, since it does not appear that Applicants claim that the claimed first and second lattice constant are the only and single lattice constant of the electron transit layer and the electron supply layer especially as the electron supply layer having a lattice constant different than the electron transit layer may have a plurality of lattice constants with the largest lattice constant at the interface of the electron transit layer and the electron supply layer, and the smallest lattice constant at the surface farthest away from the interface of the electron transit layer and the electron supply layer.
(2) Also regarding claim 1, if the claimed first and second lattice constant are not single lattice constants of the electron transit layer and the electron supply layer, respectively, then technically any semiconductor device comprising an electron transit layer formed of, for example, GaN and an electron supply layer formed of, for example, AlGaN would have a first lattice constant greater than a second lattice constant as recited on lines 7-11 of claim 1, because (a) the electron transit layer formed over a buffer layer or a substrate having a different material composition would have a lattice constant of the buffer layer or the substrate at the bottommost portion of the electron transit layer, while having a lattice constant different from the lattice constant of the buffer layer and the substrate at the surface away from the buffer layer and the substrate, and (b) likewise, the electron supply layer formed on or above the electron transit layer would not have a single lattice constant since the lattice constant of the electron supply layer at the bottommost portion of the electron supply layer would have a lattice constant of the electron transit layer, while having a lattice constant different from the lattice constant of the electron transit layer at the opposite surface.  In this case, it is not clear whether the claimed first and second lattice constant are single lattice constants of the electron transit layer and the electron supply layer, which may not have been enabled by Applicant, or the claimed first and second lattice constant are each selected from arbitrary regions of the electron transit layer and the electron supply layer that have a plurality of lattice constants, respectively.
(3) Further regarding claim 1, if the claimed first and second lattice constant are respectively selected from arbitrary regions of the electron transit layer and the electron supply layer, it is not clear whether the claimed electron transit layer and electron supply layer are not doped or do not have any impurities, which may not have been enabled by Applicant, because (a) when there are dopants or impurities in the electron transit layer or the electron supply layer, the lattice constant of the electron transit layer or the electron supply layer would be altered where the dopants or impurities are located, albeit small, and (b) therefore, when there are dopants or impurities in at least one of the electron transit layer and the electron supply layer, a first lattice constant of the electron transit layer would inherently be different from a second lattice constant of the electron supply layer even though they are lattice-matched to each other at the interface of the electron transit layer and the electron supply layer.
Claims 2-5, 8 and 10 depend on claim 1, and therefore, claims 2-5, 8 and 10 are also indefinite.
(4) Regarding claim 2, it is not clear what claim 2 suggests, because (a) it appears that the third lattice constant may not be an actual lattice constant that may be measured, but a value that is derived from the composition of the electron supply layer, (b) however, Applicant does not specifically claim how the third lattice constant is derived from the composition of the electron supply layer, and (c) therefore, one of ordinary skill in the art would not be able to figure out what the claimed third lattice constant is.
(5) Regarding claim 10, it is not clear what claim 10 suggests, because (a) it is not clear what the limitation “the main surface being oriented toward the electron transit layer” refers to, and (b) it appears that the main surface of the electron supply layer should be (substantially) parallel to the main surface of the electron transit layer rather than “the main surface being oriented toward the electron transit layer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kaneko (US 2009/0057720)
Regarding claims 1-5, 8 and 10, Kaneko discloses a semiconductor device (Fig. 10) comprising: an electron transit layer (4) ([0145]); an electron supply layer (21) ([0144]) disposed on or above the electron transit layer; and a capping layer (10, 22 or 23) disposed on or above the electron supply layer, wherein a first lattice constant of the electron transit layer (4) is greater than a second lattice constant of the electron supply layer (21) in a direction parallel to a main surface of the electron transit layer ([0103]), because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, (b) especially, it is not clear what the first and second lattice constant refer to, and (c) the semiconductor device shown in Fig. 10 of Kaneko comprises all of the claimed component layers including the spacer layer recited in claim 3, and therefore, if Kaneko does not disclose the first lattice constant being greater than the second lattice constant in the direction parallel to the main surface of the electron supply layer 21, claim 1 would be further indefinite for not claiming the critical or essential feature to the practice of the claimed invention (claim 1), wherein the second lattice constant (lattice constant of 21) is greater than a third lattice constant, the third lattice constant being derived from a composition of the electron supply layer, which is indefinite as discussed above under 35 USC 112(b) rejections (claim 2), further comprising: a spacer layer (31) ([0144]) disposed between the electron transit layer (4) and the electron supply layer (21), the spacer layer being lattice-matched to the electron transit layer, because the semiconductor device shown in Fig. 10 of Kaneko comprises all of the claimed component layers including the spacer layer recited in claim 3, and therefore, if Kaneko does not disclose the spacer layer 31 lattice-matched to the electron transit layer 4, claim 3 would be further indefinite for not claiming the critical or essential feature to the practice of the claimed invention (claim 3), further comprising: a gate electrode (8) ([0146]), a source electrode (6a), and a drain electrode (7a), the gate electrode, the source electrode, and the drain electrode being disposed above the electron supply layer (21); and a nitride layer (23 or 22) ([0108] and [0110]) selectively formed on the capping layer (10, 22 or 23), the nitride layer being disposed between the source electrode and the drain electrode (claim 4), wherein the gate electrode (8) is in direct contact with the capping layer (10), because (a) Applicant does not specifically claim what the capping layer is formed of, what it caps, and what it does, and (b) the p-type metal oxide semiconductor film 10 caps the underlying layer structure, and thus can be referred to as a “capping layer” (claim 5), and the nitride layer (23 or 22) is disposed between the source electrode (6a) and the gate electrode (8) (claim 8), and a main surface of the electron supply layer (21) includes crystal defects, which is inherent because (a) Applicant does not specifically claim what the claimed “crystal defects” refer to, and (b) therefore, any defects of the electron supply layer 21 such as surface roughness, dislocation, impurity, surface orientation, offcut angle, etc. can be referred to as “crystal defects” of the electron supply layer 21, the main surface being oriented toward the electron transit layer (4), which is indefinite as discussed above under 35 USC 112(b) rejections (claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ram et al. (US 2020/0203534)
Wong et al. (US 2020/0203502)
Lahreche (US 8,093,077)
Beam et al. (US 9,640,650)
Yui et al. (US 9,123,534)
Micovic et al. (US 7,598,131)
Koehler et al. (US 9,490,356)
Hwang et al. (US 9,443,968)
Heo (US 8,912,572)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 6, 2022